Name: Council Regulation (EEC) No 4059/87 of 22 December 1987 opening and providing for the administration of a Community tariff quota for dried figs originating in Spain (1988)
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 31 . 12. 87No L 380/4 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 4059/87 of 22 December 1987 opening and providing for the administration of a Community tariff quota for dried figs originating in Spain (1988) Convention on the Harmonized System of Community Description and Coding system ; Whereas this Regulation should into account this fact by including the combined nomenclture codes as well as well as where appropriate the TARIC codes relevant to the products in question ; Whereas it . is in particular necessary to ensure to all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted application of the rate laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas, in the present case, it seems advisable not to allocate this quota among the Member States without prejudice to the drawing against the, quota volume of such quantities as they may need, under the conditions and according to the procedure specified in Article 1 (2); whereas this method of management requires close cooperation between the Member States and the Commission and the latter must, in particular, be able to monitor the rate at which the quota is used up and inform the Member States thereof ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the admi ­ nistration of shares allocated to that economic union may be carried out by any of its members, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 30 and 75 thereof, Having regard to the proposal from the Commission, Whereas, according to Articles 30 and 75 of the Act of Accession, the duties applicable on the import into the Community as constituted on 31 December 1985 of dried figs falling within code ex 0804 20 90 of the combined nomenclature and originating in Spain, within the limits of a Community tariff quota of 200 tonnes shall be progressively abolished ; whereas these duties are to be reduced to 62,5 % of the basic duties on 1 January 1988 ; whereas, by derogation from Article 30 of the Act of Accession, Council Regulation (EEC) No 443/86 of 24 February 1986 concerning the basic duties to be adopted in the Community of Ten for the purpose of calculating the successive reductions provided for in the Act of Accession of Spain and Portugal (') provides that the basic duties are those which were actually applied on 1 January 1986 ; whereas, therefore, to establish the duties appli ­ cable on the import of these products, a Community tariff quota should be opened for the period 1 January to 31 December 1988 for 200 tonnes of dried figs originating in Spain and falling within code ex 0804 20 90 of the combined nomenclature at duties as shown in the table in Article 1 ; Whereas Council Regulation (EEC) No 3792/85 of 20 December, 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal (2) provides for particular rules for the import into Portugal of the products in question, originating in Spain ; whereas, consequently, the Community tariff quota is applicable only in the Community as constituted on 31 December 1985 ; Whereas from 1 January 1988 the nomenclature used under the Common Customs Tariff will be replaced by the combined nomenclature based on the International HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1988 on the import into the Community as constituted on 31 December 1985 the customs duty for the following products, originating in Spain, is suspended at a level and within the limits of a Community tariff quota as follows : Order No CN code Description Amount of tariff quota (tonnes) Rate of duty (%) 09.0301 ex 0804 20 90 Dried figs in immediate packings of a net capacity of 1 5 kilograms or less 200 1,8 (') OJ No L 50, 28 . 2. 1986, p . 9 . (2) OJ No L 367, 31 . 12. 1984, p. 7 . 31 . 12. 87 Official Journal of the European Communities No L 380/5 2. If an importer notifies an imminent importation of the product in question in a Member State and requests the benefit of the quota, the Member State concerned shall inform the Commission and draw an amount corres ­ ponding to these requirements to the extent that the avai ­ lable balance of the reserve permits this . 3 . The shares drawn pursuant to paragraph s shall be valid until the end of the quota period. Article 2 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 1 (2) are carried out in such a way that imports may be charged without interruption against their accumulated shares of the Community quota. 2 . Each Member State shall ensure that importers of the said goods have access to the quota so long as the residual balance of the quota volume so permits. 3 . Member States shall charge imports of the said goods against their drawings as and when the goods are entered for free circulation. 4. The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 3 At the request of the Commission, Member States shall inform it of imports actually charged against the quota. Article 4 The Member States and the Commission shall collaborate closely in order to ensure that this Regulation is complied with . Article 5 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1987 For the Council The President N. WILHJELM